                  UNITED STATES COURT OF APPEALS
                                                                   FILED
                          FOR THE NINTH CIRCUIT
                                                                   FEB 06 2019
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS




 HOCK HUAT YAP,                               No. 19-15210

              Plaintiff - Appellant,
                                              D.C. No. 4:17-cv-00229-RM
   v.                                         U.S. District Court for Arizona,
                                              Tucson
 DEUTSCHE BANK NATIONAL
 TRUST COMPANY, trustee of J.P.               TIME SCHEDULE ORDER
 Morgan Acquisition Trust 2001-HE1,
 Asset Backed Pass - Throught
 Certificates, Series 2007-HE1;
 MORTGAGE LAW FIRM, PLC;
 SPECIALIZED LOAN SERVICING,
 LLC, Attorney in fact for Deutsche;
 CHRISTINA HARPER, Agent for
 Deutsche; trustee of Deutsche Bank
 National Trust Company; UNKNOWN
 PARTIES, named as Does 1-1000; XYZ
 Corporations 1-15; ABC Limited
 Liability; Campanies 1-15; 123 Banking
 Associations 1-15,

              Defendants - Appellees.



The parties shall meet the following time schedule.

Fri., April 5, 2019           Appellant's opening brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
Mon., May 6, 2019           Appellees' answering brief and excerpts of record
                            shall be served and filed pursuant to FRAP 31 and
                            9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: Janne Nicole Millare Rivera
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
